UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4819



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JEREMIAS NATHAN ZETINO-RIVERA,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00030-RLV)


Submitted:     February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert H. Hale, Jr., Raleigh, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremias Nathan Zetino-Rivera pleaded guilty, pursuant to

a plea agreement, to one count of using and carrying a firearm

during and in relation to, and possessing a firearm in furtherance

of, a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2000).         The   district   court     sentenced       Zetino-Rivera           to   the

statutory minimum of sixty months of imprisonment.                     Zetino-Rivera

timely appealed.

            On appeal, counsel has filed an Anders* brief, in which

he states there are no meritorious issues for appeal, but questions

whether the district court acted unreasonably when it failed to

consider the evidence offered by Zetino-Rivera in support of his

motion    for    a    variance   below     the    statutory        minimum       sentence.

Zetino-Rivera         was   advised   of    his    right      to    file     a    pro   se

supplemental brief, but has not filed a brief.                        The Government

declined to file a brief.         We affirm.

            Zetino-Rivera’s       sentence        was   the    mandatory          minimum

sentence.       The district court properly recognized that, absent a

substantial assistance motion filed by the government pursuant to

18 U.S.C.A. § 3553(e) (West 2000 & Supp. 2007), it lacked authority

to sentence Zetino-Rivera below the statutory mandatory minimum

sentence.       See United States v. Allen, 450 F.3d 565, 568-69 (4th

Cir. 2006).


     *
      Anders v. California, 386 U.S. 738 (1967).

                                         - 2 -
           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                We

therefore affirm Zetino-Rivera’s conviction and sentence.             This

court requires that counsel inform Zetino-Rivera, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Zetino-Rivera requests that a petition be

filed,   but   counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on Zetino-Rivera.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 3 -